Case: 4:19-cv-03186-NCC Doc. #: 15 Filed: 07/28/20 Page: 1 of 2 PageID #: 199



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CLYDE THOMAS, JR.,                               )
                                                 )
                Plaintiff,                       )
                                                )
         v.                                      )         No. 4:19-cv-3186-NCC
                                                )
ST. LOUIS CITY JUSTICE CENTER, et al.,          )
                                                )
                Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff, proceeding pro se,

initiated this case on December 2, 2019, and filed a motion for leave to proceed in forma

pauperis. The Court granted the motion, and reviewed the complaint pursuant to 28 U.S.C. §

l 915(e)(2). As fully explained in the Court's April 22, 2020 order, the complaint was defective

and subject to dismissal, and the Court gave plaintiff the opportunity to file an amended

complaint to cure the defects. In doing so, the Court clearly explained why the complaint was

subject to dismissal, gave plaintiff clear instructions about how to prepare the amended

complaint, and cautioned him that his failure to timely comply with the order would result in the

dismissal of his case without further notice.

       Plaintiffs response was due to the Court no later than May 22, 2020. On May 21, 2020,

plaintiff filed a notice of change of address. Concerned that plaintiff may not have received the

Court's April 22, 2020 order, the Court resent it to him, and sua sponte gave him additional time,

to and including July 10, 2020, to comply. To date, however, plaintiff has neither complied with

the Court's order, nor sought additional time to do so. The Court gave plaintiff meaningful notice

of what was expected, cautioned him that his case would be dismissed if he failed to timely
Case: 4:19-cv-03186-NCC Doc. #: 15 Filed: 07/28/20 Page: 2 of 2 PageID #: 200



comply, and gave him significant additional time to comply. Therefore, the Court will dismiss

this action at this time without prejudice due to plaintiffs failure to comply with the Court's

April 22, 2020 order and his failure to prosecute his case. See Fed. R. Civ. P. 4l(b); see also

Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an

action for the plaintiffs failure to comply with any court order); Dudley v. Miles, 597 F. App'x

392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice where pro se plaintiff

failed to file an amended complaint despite being cautioned that dismissal could result from

failure to do so).

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.            --lit_
        Dated thisct(2f' day of July, 2020.




                                               ~ RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
